Per Curiam.
The respondent appeals the judgment of the district court for Lancaster County, Nebraska, refusing to enforce in full the terms of a joint application for modification of custodial rights and support obligations. He assigns as error the failure of the trial court to enforce that portion of the joint application whereby the custodial parent purports to relinquish claims for accrued child support.
This court has previously held that questions of custody and support are not controllable by agreement of the parties. Eliker v. Eliker, 206 Neb. 764, 295 N.W.2d 268 (1980). It has also held that courts are without authority to reduce the amount of accrued child support. Smith v. Smith, 201 Neb. 21, 265 N.W.2d 855 (1978).
As required, we have carefully reviewed the record de novo to determine whether or not the trial court committed error in reaching its decision. Our review disclosed no reversible error.
Accordingly, the judgment is affirmed.
Affirmed.